Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
14, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00555-CV
____________
 
IN RE LEROY ARNOLD BLANKENBURG,
JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 6, 2005, relator filed a petition for
writ of mandamus and motion for emergency relief in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition and motion, relator sought to
have this court compel the Honorable Lisa Millard, presiding judge of the 310th
District Court, to set aside her May 31, 2005 temporary orders in a suit to
modify the parent-child relationship. 
Relator also sought to have this court direct the trial court to
transfer the suit, as to one of the children, to Montgomery County.
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus and
motion for emergency relief. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed June 14, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.